Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13 and 15-19, drawn to a system for delivery of thermal energy, classified in F28D15/00.
II. Claim 14, drawn to a heat exchanger, classified in B01D 1/14.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because it still can delivery thermal energy without using a vessel and/or a plurality of spray nozzles.  The subcombination has separate utility such as it can be used in any system requiring thermal exchange between a working fluid and water.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Upon election of Invention I, Applicant is required to elect one of the following species:
Species A, Embodiment 1, as seen in figure 1A, 
Species B, Embodiment 2, as seen in figures 1B and 1D,
Species C, Embodiment 3, as seen in figure 1C,
Species D, Embodiment 4, as seen in figure 4,
Species E, Embodiment 5, as seen in figure 5,
Species F, Embodiment 6, as seen in figure 6A,
Species G, Embodiment 7, as seen in figure 6D,
Species H, Embodiment 8, as seen in figure 7A.
The species are independent or distinct because, as disclosed, the different species have mutually exclusive characteristics for each identified species. 
Species A discloses a system for delivery of thermal energy comprising a closed loop with a heat exchanger, a piping having a constant cross-sectional area, and a velocity/pressure enhancer.
Species B discloses a system for delivery of thermal energy comprising a closed loop with a heat exchanger, a piping having a constant cross-sectional area, a heat source and a plurality of velocity/pressure enhancers.
Species C discloses a system for delivery of thermal energy comprising a closed loop with a heat exchanger, a piping having a variable cross-sectional area, a heat source and a plurality of velocity/pressure enhancers.
Species D discloses a system for delivery of thermal energy comprising a closed loop with a heat exchanger receiving a process solid or semi-solid, a piping having a constant cross-sectional area, a heat source, a plurality of velocity/pressure enhancers, an inline filtering system and a condenser.
Species E discloses a system for delivery of thermal energy comprising a closed loop with a heat exchanger, a piping having a constant cross-sectional area, a heat source, a plurality of velocity/pressure enhancers and a turbomachinery assembly.
Species F discloses a system for delivery of thermal energy comprising a closed loop with a heat exchanger receiving feed water, a piping having a constant cross-sectional area, a heat source, a plurality of velocity/pressure enhancers, an inline filtering system and a condenser.
Species G discloses a system for delivery of thermal energy comprising a closed loop with a heat exchanger receiving feed water, a piping having a constant cross-sectional area, a heat source, a plurality of velocity/pressure enhancers, an inline filtering system, an oil separator and a condenser.
Species H discloses a system for delivery of thermal energy comprising a open loop with a heat exchanger receiving a process solid or semi-solid, a piping having a constant cross-sectional area, a heat source, a plurality of velocity/pressure enhancers and an inline filtering system.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 17 are generic to species A to G, and claims 15 and 20 are generic to species H.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        




/CLAIRE E ROJOHN III/             Primary Examiner, Art Unit 3763